Judgment unanimously modified on the law and as modified affirmed in accordance with the following Memorandum: County Court did not err in denying defendant’s motion to sever the counts of the indictment relating to three separate incidents. Those counts were properly joined pursuant to CPL 200.20 (2) (b). The proof relative to each incident was material and admissible on the issue of defendant’s commission of the others because the modus operand! was sufficiently unique to be probative on the issue of identity (see, People v Beam, 57 NY2d 241, 252-253; People v Coble, 168 AD2d 981, 982, Iv denied 78 NY2d 954; People v Trama, 160 AD2d 748, Iv denied 76 NY2d 867; People v De Meo, 139 AD2d 758, Iv denied 72 NY2d 858). Moreover, the incidents were properly joined pursuant to CPL 200.20 (2) (c) and defendant failed to demonstrate good cause for severance in the interest of justice (see, People v Lane, 56 NY2d 1, 8; People v Johnson, 155 AD2d 924, 925, Iv denied 75 NY2d 920).
The People concede that defendant was improperly sentenced on count eight, because that count was dismissed at the close of the People’s proof. The sentence imposed on that count is vacated. We have examined the remaining issues raised by defendant and find them to be lacking in merit. (Appeal from Judgment of Monroe County Court, Mathews, J. —Rape, 1st Degree.) Present — Green, J. P., Pine, Boehm, Fallon and Doerr, JJ.